t c memo united_states tax_court anthony j martino jr and mikelin martino petitioners v commissioner of internal revenue respondent docket no 22063-07l filed date anthony j martino jr pro_se kristina rico for respondent memorandum findings_of_fact and opinion cohen judge this action was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioners’ federal_income_tax liability the issue for decision is whether the settlement officer abused his discretion in sustaining the proposed levy action against petitioners unless otherwise indicated all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in pennsylvania at the time their petition was filed anthony j martino petitioner is an attorney and has been practicing law for years mikelin martino is a homemaker petitioners filed a joint federal_income_tax return for on date and reported tax due of dollar_figure not including a withholding credit of dollar_figure the internal_revenue_service irs timely assessed petitioners’ reported tax due on date petitioners failed to pay the tax due the irs sent a notice_of_intent_to_levy and notice of your right to a hearing to petitioners on date petitioners made a timely request for an appeals_office administrative hearing sec_6330 hearing in their request petitioners asked for relief from interest penalties and any lien to be filed as well as a delay in collection with respect to the levy petitioners proposed a collection alternative that would pay the tax_liability within year through a refinance petitioners also proposed an abatement of mikelin martino’s tax_liability because she had no taxable_income or separate assets petitioners however did not submit any forms documentation or financial information to the appeals_office concerning their proposals nor did they take any steps to obtain refinancing on date a settlement officer held a telephonic sec_6330 hearing with petitioner on date the settlement officer sent to petitioners the notice_of_determination that is the basis of this case in the notice_of_determination the settlement officer determined that petitioners did not challenge the levy action or raise any other issues petitioners failed to submit form_8857 request for innocent spouse relief that had been provided to them and the assessment was valid the notice_of_determination concluded that the levy was the most efficient method of collection petitioners have two other sec_6330 cases pending before this court docket nos 13912-06l and 8524-07l with unpaid tax_liabilities for through in issue in those cases petitioners challenge the rejection of an offer-in-compromise they submitted on date proposing a payment of dollar_figure for the unpaid income taxes from through petitioners also have not paid the tax due on their and federal_income_tax returns opinion our jurisdiction in this case is predicated upon sec_6330 which gives the tax_court jurisdiction with respect to such matter as is set forth in the determination of the appeals_office 126_tc_1 where as here liability for the underlying tax is not disputed we review the settlement officer’s determination for abuse_of_discretion 114_tc_176 sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer sec_6331 provides that the secretary is obliged to provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by levy on the taxpayer’s property sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of a sec_6330 hearing and if dissatisfied with judicial review of the administrative determination sec_6330 specifies the issues that the taxpayer may raise at the hearing the taxpayer is allowed to raise any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection sec_6330 sec_6330 provides that the determination of the settlement officer shall take into consideration the verification under sec_6330 the issues raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary this is at least the third time that petitioners have invoked the procedures of sec_6330 to forestall collection of tax_liabilities unpaid over the last years they are well aware of the applicable law respondent argues that petitioners did not challenge the levy or offer any collection alternatives at the sec_6330 hearing respondent also points out that petitioners failed to refinance any property or to submit the innocent spouse relief request form as they had proposed in their request for a sec_6330 hearing petitioners argue that petitioner specifically challenged the levy action at the sec_6330 hearing and that he requested that the settlement officer consider the offer-in-compromise and all financial documents in issue in the earlier docketed cases petitioners proposed incorporating the tax_liability into the preexisting offer-in-compromise as a less intrusive collection alternative in considering the settlement officer’s determination from the sec_6330 hearing we review for abuse_of_discretion see 114_tc_604 to demonstrate that there was an abuse_of_discretion in sustaining the levy petitioners would have to show that the settlement officer’s determination was arbitrary capricious or without sound basis in fact or law see 129_tc_107 petitioners have not done so petitioners presented neither evidence nor argument showing any arbitrary or capricious reasoning used by the settlement officer in reaching his determination petitioners failed to present any new financial information or collection alternative with respect to their liability and relied instead on the offer-in-compromise previously submitted for their tax_liabilities the settlement officer was not reasonably required to consider the rejected offer-in-compromise that is being litigated in the prior cases we hold that the settlement officer did not abuse his discretion in sustaining the levy to reflect the foregoing decision will be entered for respondent
